122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward L. PERLEY, Plaintiff-Appellant,v.David W. RICE, Personnel Manager Washington State Ferries,Defendant-Appellee.
No. 97-35131.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 4, 1997.

Appeal from the United States District Court for the Western District of Washington John C. Coughenour, District Judge, Presiding
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Edward L. Perley appeals pro se the district court's dismissal of his action for failure to comply with a court order directing him to file an amended complaint in compliance with Fed.R.Civ.P. 8(a).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion, see McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3